Citation Nr: 9917554	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-18 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUE

Entitlement to service connection for left ear hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran served on active duty from September 1966 to 
April 1969.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 decision of the RO.  
In September 1997 and June 1998, the Board remanded the case 
for evidentiary development.



FINDING OF FACT

1.  The veteran served in combat, and it is presumed that he 
had exposure to acoustic trauma in service.

2.  There is no competent medical evidence showing that the 
veteran suffers from left ear hearing loss due to service.



CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for left ear hearing loss.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held that 
where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992). 

A well-grounded claim for entitlement to service connection 
requires competent evidence of the following:  (i) current 
disability (through medical evidence); (ii) incurrence or 
aggravation of a disease or injury in service (through lay or 
medical evidence); and (iii) a nexus between the in-service 
injury or disease and the current disability (through medical 
evidence).  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence offered by the veteran 
and his representative is presumed in determining whether a 
claim is well grounded.  King v. Brown, 5 Vet. App. 19, 21 
(1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  If the disorder is a chronic disease, 
service connection may be granted if manifest to a degree of 
10 percent within the presumptive period following service; 
the presumptive period for organic diseases of the nervous 
system is one year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for 
which compensation may be paid, provided that the 
requirements for service connection are otherwise met.  
Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  Even if a 
veteran does not have hearing loss for VA purposes by the 
standards of 38 C.F.R. § 3.385 during the time of active 
duty, service connection may still be established if a 
veteran currently satisfies the criteria of 38 C.F.R. 
§ 3.385, and the evidence links current hearing loss with 
service.  Id. at 158. 

The veteran's September 1966 enlistment examination showed 
the veteran's pure tone thresholds, in decibels, to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
-
0
LEFT
10
5
0
-
0

The Board notes that the results of this examination were 
reported in ASA units.  All examinations of the veteran's 
hearing thereafter were recorded in ISO units.

The veteran's separation examination was administered in 
March 1969.  In the report of that examination, the veteran's 
pure tone thresholds, in decibels, were noted to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
10
10
LEFT
10
10
0
10
15

Following service, there is no evidence of treatment for 
hearing loss in the veteran's claims folder.  The only 
medical evidence of record is the report of VA examinations 
administered in February 1998 and August 1998 pursuant to 
Board remands.

In the report of the veteran's February 1998 examination, his 
pure tone thresholds, in decibels, were noted to be as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
5
15
LEFT
10
10
5
5
10

Speech recognition were 96 percent in the right ear and 92 
percent in the left ear.  The examining physician described 
the veteran's hearing as "normal" with "[n]o evidence of 
acute process."  Nonetheless, based on the finding of a 
speech recognition ability of 92 percent in the left ear, the 
Board found that the veteran had shown medical evidence of a 
current hearing loss disability of the left ear, as defined 
by 38 C.F.R. § 3.385.  The Board therefore remanded the issue 
to the RO for another examination to determine whether or not 
the left ear hearing loss disability was due to service.

In the report of that examination, administered in August 
1998, the veteran's pure tone thresholds, in decibels, were 
noted to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
15
5
5
20
LEFT
5
10
10
5
15

Speech recognition scores were 96 percent in the right ear 
and 96 percent in the left ear.  The examiner also stated 
specifically that the veteran's hearing was "within normal 
limits" bilaterally and that "[a] hearing loss sustained by 
this veteran due to noise exposure was apparently temporary 
in nature."

Although the results of the veteran's February 1998 
examination showed hearing loss for VA purposes under 
38 C.F.R. § 3.385, the more recent examination of record did 
not.  The February 1998 examination report, however, is 
sufficient medical evidence of a current disability to meet 
the first requirement for a well-grounded claim set forth by 
the Court in Caluza (competent medical evidence of current 
disability).  Additionally, the veteran's description of his 
in-service noise exposure and his military occupational 
specialty as a mortar man are sufficient to meet the second 
requirement for a well-grounded claim set forth by the Court 
in Caluza (incurrence or aggravation of a disease or injury 
in service through lay or medical evidence).

Although the Board determined in the September 1997 remand 
that the veteran served in combat and that, therefore, his 
exposure to acoustic trauma in service was conceded (see 38 
U.S.C.A. § 1154(b) and Collette v. Brown, 82 F.3d 389, 392-3 
(Fed. Cir. 1996)), that determination does not end the 
Board's analysis.  There also must be evidence of a nexus to 
service.  See Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).  The veteran's claims folder contains no competent 
medical evidence which links any currently found hearing loss 
disability to in-service noise exposure.  In fact, the most 
recent medical evidence of record specifically states that 
any hearing loss caused by noise exposure was "apparently 
temporary in nature."  This being the case, the veteran's 
claim does not meet the third requirement for a well-grounded 
claim set forth by the Court in Caluza.  The Board must 
therefore find that the veteran has not submitted a well-
grounded claim of service connection for left ear hearing 
loss.

As stated previously, absent a well-grounded claim there is 
no statutory duty under 38 U.S.C.A. § 5107(a) to assist the 
veteran with the development of evidence.

The Board has disposed of the claim on a ground different 
from that of the RO, that is, whether the veteran's claim is 
well grounded rather than whether he is entitled to prevail 
on the merits, but the veteran has not been prejudiced by the 
Board's decision.  In assuming that the claim was well 
grounded, the RO accorded the veteran greater consideration 
than his claim warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).



ORDER

The veteran has not submitted a well-grounded claim of 
service connection for left ear hearing loss.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

 

